Exhibit 4.59 December 17, 2013 AEGEAN BUNKERING (USA) LLC 299 Park Avenue New York, New York 10171 Attention: E. Nikolas Tavlarios Ladies and Gentlemen: ABN AMRO Capital USA LLC (the "Lender") is pleased to inform you that the Lender has established for you, AEGEAN BUNKERING (USA) LLC, a Delaware limited liability company (the "Company"), a $150 million uncommitted line of credit available for loans, documentary letters of credit and standby letters of credit. Each loan, letter of credit or other extension of credit shall be used only for the purpose of financing (i) inventory and trade accounts receivable arising from sale thereof to unaffiliated companies, unless otherwise agreed by the Lender or (ii) initial and variation margin requirements with respect to hedges held in a commodity futures trading account with Newedge USA, LLC (or another broker acceptable to the Lender in its sole discretion, the "Broker") relating to physical commodities financed by the Lender which commodity futures trading account is subject to (A) the Lender's first priority perfected security interest pursuant to documentation satisfactory to the Lender in its sole discretion, and (B) the Lender's control pursuant to documentation (including, without limitation, a tripartite agreement with the Broker) satisfactory to the Lender in its sole discretion. All loans shall be payable on demand but in any event not later than 90 days after the date made, unless otherwise agreed in writing by the Lender. All letters of credit shall have expiration dates not later than 90 days after the issuance date, unless otherwise agreed by the Lender (in writing or by issuance of such letter of credit), and the Company shall be obligated on demand by the Lender to deposit cash collateral with the Lender in an amount equal to the maximum face amount of all outstanding letters of credit. The Lender shall in its sole discretion determine whether to issue any letter of credit itself or to arrange for confirmation or issuance of any letter of credit by another bank or financial institution, including, without limitation, affiliated banks. The Company's obligations to the Lender will be (a) secured by a perfected security interest in all personal property and fixtures of the Company and (b) unconditionally guaranteed by (i) Aegean Marine Petroleum Network Inc., a corporation incorporated under the laws of the Marshall Islands (the "Parent"), (ii) AMPNI Holdings Co. Limited, a limited liability company incorporated under the laws of the Republic of Cyprus (the "Direct Parent"), (iii) Aegean Marine Petroleum S.A., a corporation incorporated under the laws of Liberia ("Aegean Liberia"), (iv) Aegean NWE N.V., a corporation incorporated under the laws of Belgium ("Aegean Belgium") and (v) each other entity or person required to guarantee the obligations to the Lender in order to satisfy the Guarantee Requirement (all of the entities set forth in the foregoing clauses (i) through (v) are collectively referred to as the "Guarantors" and each a "Guarantor"). As used herein, the following terms shall have the meaning set forth below: (A) "Group" shall mean, collectively, the Parent and each subsidiary of Parent. (B) "Guarantee Requirement" shall mean that a guaranty in form and substance satisfactory to the Lender (in its sole discretion) shall have been duly executed and delivered to the Lender by each of the Parent, the Direct Parent, Aegean Liberia, Aegean Belgium and each subsidiary of the Parent (other than Aegean Petroleum International Inc.) now or hereafter required to be a guarantor under the Global Facility Agreement (as defined in clause (c) of Appendix A hereto). The Company may request a loan at or before 10:00 a.m., New York City time, on the date the Company wishes to borrow, by delivering to the Lender a borrowing request substantially in the form of Exhibit A hereto. The Company may request issuance of a letter of credit at or before 10:00 a.m., New York City time, on the proposed date of issuance by delivering to the Lender a request for issuance substantially in the form of Exhibit B hereto. If the Lender agrees to make the requested loan or issue or arrange for issuance of the letter of credit, the Lender will do so upon the terms and subject to the conditions contained herein and in the other Loan Documents (as defined below). The loans will be evidenced by a promissory note in substantially the form annexed hereto as Exhibit C (as amended, modified, supplemented or replaced from time to time, the "Note"). Each request for a loan or letter of credit shall be irrevocable. In the event that at any time the outstanding principal amount of loans hereunder plus the maximum face amount of all outstanding letters of credit issued under any Loan Document plus reimbursement obligations with respect to drawings under such letters of credit shall exceed the maximum amount of the line of credit hereunder as set forth above, the Company shall immediately, first, pay outstanding loans and reimbursement obligations, and thereafter deposit cash collateral with the Lender in an amount sufficient to eliminate such excess. In the event that at any time the outstanding principal amount of loans hereunder plus the maximum face amount of all outstanding letters of credit issued under any Loan Document plus reimbursement obligations with respect to drawings under such letters of credit shall exceed the borrowing base as reported in the Borrowing Base Report most recently delivered pursuant to paragraph (a)(iii) of Appendix A hereto (such amount, an "Excess", and such Borrowing Base Report, a "Deficient Borrowing Base Report"), the Company shall, on or before the date that is seven Business Days (as defined in the LC Agreement) after the date of the Deficient Borrowing Base Report (and if such date is not a business Day the next preceding Business Day), either (A) deliver to Lender a 2 Borrowing Base Report in accordance with the requirements of paragraph a(iii) of Appendix A hereto dated after the date of the Deficient Borrowing Base Report showing that such Excess has been eliminated or (B) first, pay outstanding loans and reimbursement obligations to the Lender, and thereafter deposit cash collateral with the Lender in an amount sufficient to eliminate such Excess; provided, that if prior to the delivery of such Deficient Borrowing Base Report, the Company shall have previously delivered two or more other Deficient Borrowing Base Reports during the term of this Agreement, the Company shall make the payments and delivery of cash collateral described in the preceding clause (B) immediately upon delivery of such Deficient Borrowing Base Report. Documentation; No Commitment: All promissory notes and other documents requested by the Lender in connection with this Agreement must be in form and substance satisfactory to the Lender. Also, the Lender asks the Company to note carefully that this is not a "committed" line of credit. No commitment fee will be charged, and the Lender may withdraw the line of credit at any time, with or without notice. Moreover, the Lender has no obligation to extend credit at any time, and the making of each loan or other extension of credit shall be in the Lender's sole discretion. NOTHING HEREIN CONTAINED, INCLUDING, WITHOUT LIMITATION, THE NEXT PARAGRAPH, THE EVENTS OF DEFAULT BELOW AND THE COVENANTS IN APPENDIX A, IS INTENDED TO OR SHALL MODIFY THE UNCOMMITTED NATURE OF THE CREDIT FACILITY OR SHALL IMPOSE ANY IMPLIED OBLIGATION ON THE LENDER TO EXTEND CREDIT AT ANY TIME. Facility Maturity: The Company shall not make any request for any loan, letter of credit or other credit extension after the date (as it may be extended from time to time, the "Termination Date") which is 6 months following the date of this Agreement, unless the Lender, in its sole and absolute discretion without obligation to do so, extends such date in writing. However, nothing contained in this Section shall limit the provisions of the preceding Section, the demand nature of the credit facility hereunder or any rights or remedies of the Lender upon the occurrence and during the continuance of any of the Events of Default referred to below. Interest and Fees: Without undertaking to make any loan or issue or arrange for issuance of any letter of credit, and without agreeing to any particular rate of interest or fees, the Lender notes for the Company's information that: (a)Loans under the facility described herein shall bear interest at a rate equal to not less than 2.90% per annum in excess of the Offered Rate, as defined in 3 the Note, or 2.90% per annum in excess of the Base Rate, as defined in the Note, as the Company shall elect. (b)The fees for issuing a documentary or standby letter of credit under the facility in connection with financing the purchase of inventory by the Company (a "Trade LC") described herein shall be not less than: (i)an issuance fee of 0.22% flat per quarter or part thereof, with a minimum of $1,000, payable in advance; and (ii)an open account fee in respect of each payment made by the Company to any supplier which is not made under a Trade LC or outside a Trade LC containing a reduction clause, in an amount equal to 0.1% of the amount of such payment, payable on the date of such payment. (c)The fee for issuing each standby letter of credit other than in connection with financing the purchase of inventory by the Company (a "Performance LC") under the facility described herein shall be not less than a fee at a rate per annum equal to 2% of the daily average maximum undrawn face amount of each such standby letter of credit during the period from and including the date of issuance through and including the date of expiration or drawing of the entire amount thereof, payable monthly in arrears and on the date of expiration or drawing of the entire amount thereof. (d)Each unreimbursed drawing in respect of a letter of credit issued hereunder, all letter of credit fees and other fees and expenses payable hereunder and all other amounts payable hereunder or under any Loan Document which are not paid when due shall, unless otherwise expressly provided in the Note, bear interest at a rate equal to not less than the Base Rate as defined in the Note plus 4.9%. Such interest shall be payable by the Company on demand by the Lender. (e)On the date hereof, the Company shall pay to the Lender (i) an upfront fee in the amount of $250,000; and (ii) a documentation fee in the amount of $75,000. (f) The fee for any amendment to a letter of credit is $1,000, payable in advance. (f)The Company shall also be obligated to pay to the Lender all other fees and charges customarily charged to customers in connection with letters of credit. Unless otherwise agreed, interest and fees will be calculated on the basis of the actual number of days elapsed over a year of 360 days and shall be non-refundable. 4 Representations and Warranties: The Company hereby represents and warrants to the Lender that: (a)Organization. The Company is a limited liability company, duly organized, validly existing and in good standing under the laws of the State of Delaware; there are no other jurisdictions in which the nature of its business requires it to be qualified to do business as a foreign company, except where it is duly qualified and in good standing; and the Company has the limited liability company power and authority, and the legal right, to own and operate its property, to lease the property it operates as lessee and to conduct the business in which it is currently engaged. Each Guarantor is duly organized or incorporated, as applicable, validly existing and in good standing under the laws of its respective jurisdiction of organization or incorporation, as applicable; there are no other jurisdictions in which the nature of its business requires it to be qualified to do business as a foreign company or corporation, as applicable, except where it is duly qualified and in good standing; and each Guarantor has the limited liability company, or other organization or corporate power, as applicable, and authority, and the legal right, to own and operate its property, to lease the property it operates as lessee and to conduct the business in which it is currently engaged; (b)Authorization. The execution, delivery and performance by the Company and each Guarantor from time to time of each of this Agreement, the Note, each guarantee made by a Guarantor for the benefit of the Lender, the Continuing Agreement for Letters of Credit between the Company and the Lender dated December , 2013 (as amended, modified, supplemented or replaced from time to time, the "L/C Agreement") and each security agreement, pledge agreement, other guarantee, agreement, instrument and other document related hereto or to any of the foregoing (collectively, the "Loan Documents" and each a "Loan Document") in each case, to which it is a party, are within the limited liability company, corporate or other organization, as applicable, powers of the Company, and each Guarantor, have been duly authorized by all necessary limited liability company, corporate or other organizational action, and do not and will not contravene (i) the certificate of formation, limited liability agreement, certificate of incorporation or by-laws or other organizational documents (including any members or shareholders agreement) of the Company or any Guarantor or (ii) any law or regulation or any contractual restriction binding on or affecting any of them or any of their respective assets or property; (c)Approvals. No authorization or approval, other action by or consent of, and no notice to or filing with, any governmental authority or regulatory body or any other person or entity is required for the due execution, delivery and performance by the Company or any Guarantor of any of the Loan Documents; (d)Enforceability. This Agreement is, and each of the other Loan Documents when delivered to the Lender will be, duly executed and delivered by the Company or each Guarantor, as applicable, and constitutes or will constitute the legal, 5 valid and binding obligations of the Company or such Guarantor, as applicable, enforceable against the Company or such Guarantor, as applicable, in accordance with their respective terms, subject to bankruptcy, insolvency, moratorium or other laws affecting the enforceability of rights of creditors generally; (e)Financial Statements; No Material Adverse Change. The Company's and each Guarantor's most recent financial statements which the Company or such Guarantor has previously furnished to the Lender, fairly present the Company's and such Guarantor's, as applicable, financial condition as of their date and the results of operations for the periods ended on such date, and are prepared in accordance with United States generally accepted accounting principles consistently applied; and since such date, there has been no event, circumstance or condition which has had a Material Adverse Effect; for purposes hereof, "Material Adverse Effect" shall mean a material adverse effect on (a) the business, assets, income, property, condition (financial or otherwise), performance, operations or prospects of the Company and each Guarantor, individually, or the Parent and its subsidiaries taken as a whole, (b) the ability of the Company or any Guarantor to perform any of its obligations under this Agreement or any of the other Loan Documents on a timely basis or (c) the validity or enforceability of this Agreement or any of the other Loan Documents or the rights or remedies of the Lender hereunder or thereunder; (f)Litigation. There is no pending or (to the best of the Company's knowledge) threatened action or proceeding affecting the Company or any Guarantor before any court, governmental agency or arbitrator, and there is no governmental investigation or proceeding pending with respect to or affecting the Company or any Guarantor in each case which (if adversely determined) could be expected to result in a Material Adverse Effect or result in loss, cost, liability or expense to the Company or such Guarantor in excess of $100,000 (or the equivalent thereof in another currency) in the aggregate with respect to all such actions, proceedings or investigations; (g)Compliance with Laws. Each of the Company, the Guarantors and their respective subsidiaries has complied and is in compliance with all applicable laws, regulations, ordinances, decrees and other similar documents and instruments of all governmental authorities, courts, bureaus and agencies, domestic and foreign (including, without limitation, Environment Laws (as defined in Appendix A), ERISA (as defined below), and any and all laws regulating maritime commerce in U.S. waters and between U.S. ports); as used herein, "ERISA" shall mean the Employee Retirement Income Security Act of 1974 (as amended from time to time), and regulations promulgated thereunder. Section references to ERISA are to ERISA as in effect at the date of this Agreement and any subsequent provisions of ERISA amendatory thereof, supplemental thereto or substituted therefor; (h)Subsidiaries and Affiliates. On the date hereof, the Company has no subsidiaries except as set forth in Exhibit D hereto, and said Exhibit D accurately lists 6 all companies and individuals which directly or indirectly own or control the Company and all subsidiaries of such companies and individuals (such companies, individuals and subsidiaries of the Company and of such companies and individuals are referred to, collectively, as "Affiliates"); for purposes hereof, "control" means the power, directly or indirectly, either to (a) vote 20% or more of the securities or other equity interests having ordinary voting power for the election of directors or managers of a person or (b) direct or cause the direction of the management and policies of such person, whether by contract or otherwise; (i)Investment Company Act; Other Legal Restrictions. None of the Company, any Guarantor or any of their respective subsidiaries is an "investment company" or a company "controlled" by an "investment company" within the meaning of the Investment Company Act of 1940 (as amended from time to time) or is subject to any law or regulation limiting its ability to incur or pay the obligations under this Agreement and the other Loan Documents; (j)Regulation U. The Company is not engaged in the business of extending credit for the purpose of purchasing or carrying margin stock (within the meaning of Regulation U issued by the Board of Governors of the Federal Reserve System), and no proceeds of any loan, letter of credit or other credit extension will be used to purchase or carry any margin stock or to so extend credit to others for the purpose of purchasing or carrying any margin stock; following application of the proceeds of each loan, letter of credit or other credit extension, not more than 25 percent of the value of the assets of the Company or the Company and its subsidiaries on a consolidated basis will be margin stock; (k)Disclosure. No representation, warranty or statement contained in this Agreement, the financial statements, the other Loan Documents, or any other document, certificate or written statement furnished to Lender by or on behalf of the Company or any Guarantor for use in connection with the Loan Documents contains any untrue statement of a material fact or omitted, omits or will omit to state a material fact necessary in order to make the statements contained herein or therein not misleading in light of the circumstances in which the same were made. There is no material fact known to the Company or any Guarantor that has had or will have a Material Adverse Effect and that has not been disclosed herein or in such other documents, certificates and statements furnished to Lender for use in connection with the transactions contemplated hereby; (l)AML Laws. (i) None of the Company, the Guarantors or any of their respective subsidiaries are and to their knowledge none of their respective Affiliates are in violation of any law, statute, regulation, order, executive order, or rule of any jurisdiction or governmental authority relating to economic sanctions, terrorism, money laundering or bank secrecy (collectively, "AML Laws"), including, but not limited to, Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the "Executive Order"), and the Uniting and Strengthening America by Providing 7 Appropriate Tools Required to Intercept and. Obstruct Terrorism Act of 2001, Public Law 107-56 ("USA PATRIOT Act"); (ii) None of the Company, the Guarantors or any of their respective subsidiaries is and to its knowledge no Affiliate or broker or other agent of any of the Company, any Guarantor or any of their respective subsidiaries acting or benefiting in any capacity in connection with the loans or letters of credit is any of the following: (A)a person that is listed in the annex to, or is otherwise subject to the provisions of the Executive Order or any other applicable U.S. Treasury Department Office of Foreign Asset Control ("OFAC") regulations; (B)a person owned or controlled by, or acting on behalf of, any Person that is listed in the annex to, or is otherwise subject to the provisions of, the Executive Order or any other applicable OFAC regulations; (C)a person with which the Lender is prohibited from dealing or otherwise engaging in any transaction by any applicable AML Law; (D)a person that commits, threatens or conspires to commit or supports "terrorism" as defined in the Executive Order or other applicable OFAC regulations; or (E)a person that is named as a "specially designated national" or "blocked person" on the most current list published by OFAC at its official website, currently available at www.treas.gov/offices/ enforcement/ofac/ or any replacement website or other replacement official publication of such list; (iii) None of the Company, the Guarantors or any of their respective subsidiaries are and to their knowledge no broker or other agent of any of the Company, any Guarantor or any of their respective subsidiaries acting in any capacity in connection with the loans or letters of credit (i) conducts any business or engages in making or receiving any contribution of funds, goods or services to or for the benefit of any person described in paragraph (ii) above, (ii) deals in, or otherwise engages in any transaction relating to, any property or interests in property blocked pursuant to the Executive Order or other applicable OFAC regulations, or (iii) engages in or conspires to engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions set forth in any applicable AML Law; (m)Certain Representations For Non-U.S. Companies. (i) None of the Company, the Guarantors, or any of their respective property has any immunity from jurisdiction of any court or from any legal process (whether through service or notice, attachment prior to judgment, attachment in aid of execution, execution or otherwise) under the laws of the jurisdiction of its organization (the "State"); (ii) the waiver of 8 immunity and the submission to the jurisdiction of New York State and Federal courts sitting in New York City contained herein are irrevocably binding on the Company or the Guarantors, as applicable; (iii) there is no tax, levy, impost, deduction, charge or withholding imposed by the State or any political subdivision or taxing authority thereof or therein either (A) on or by virtue of the execution or delivery of this Agreement or any other document to be furnished hereunder or (B) on any payment to be made by the Company or the Guarantors, as applicable, pursuant to this Agreement or any guarantee by the Guarantors, (iv) to ensure the legality, validity, enforceability or admissibility in evidence of this Agreement or any guarantee by the Guarantors in the State, it is not necessary that this Agreement, any such guarantee or any other document be filed or recorded with any court or other authority in the State or notarized or that any stamp or similar tax be paid on or in respect hereof or thereof, (v) each of this Agreement and any guarantee by the Guarantors is in proper legal form (without any requirement for notarization or other action) under the law of the State for the enforcement hereof against the Company or the Guarantors, as applicable, under such law (whether before or after a bankruptcy, insolvency, liquidation, receivership or other similar proceeding under such law), and (vi) in any action or proceeding arising out of or relating to this Agreement or any such guarantee, as applicable, in any court in the State, such court would recognize and give effect to the provisions hereof or thereof wherein the parties hereto or thereto agree that this Agreement or any such guarantee, as applicable, shall be governed by, and construed in accordance with, the laws of the State of New York, United States and the judgment of a New York State or U.S. Federal Court will be recognized and enforced by the courts of the state without further review on merits; (n)The Acquisition, etc (i) The Company has delivered to the Lender true, correct and complete copies of the Asset Purchase Documents (as defined below), and there have been no amendments, modifications or supplements thereto which have not been delivered to the Lender. The Company has, on December , 2013, consummated the Acquisition pursuant to and in accordance with the Asset Purchase Documents, without any waiver, forbearance or consent by the Company with respect to any terms or provisions thereof, which have not been disclosed to the Lender in writing, and the Asset Purchase Documents set forth the entire agreement among the parties thereto with respect to the subject matter thereof. Except as otherwise disclosed to the Lender in writing, no party to the Asset Purchase Documents has waived the fulfillment of any condition precedent set forth therein to the consummation of the Acquisition, no party has failed to perform any of its obligations thereunder or under any instrument or document executed and delivered in connection therewith, and nothing has come to the attention of the Company that would cause it to believe that any of the representations or warranties of the Sellers contained in the Asset Purchase Documents were false or misleading when made or when reaffirmed on the date of the closing of the Acquisition. No consent or approval of any person, company or any other entity, and no consent, license, approval, authorization or declaration of any governmental authority, bureau or agency, is or will be required in connection with the Acquisition, except (i) which have been previously obtained and (ii) in connection with the Hart-Scott-Rodino Antitrust Improvements Act 9 of 1976, as amended, and the rules and regulations thereunder, which has been duly and validly made and all waiting periods have expired on or prior to the date hereof. Neither the execution and delivery of the Asset Purchase Documents, nor the performance of the Company's obligations thereunder, will violate any provision of law or will conflict with or result in a breach of, or create (with or without the giving of notice or lapse of time, or both) a default under, any agreement to which the Company is a party or by which it is bound or any of its properties is affected. The Company has acquired by virtue of the consummation of the Acquisition and now has good and marketable title (subject to Permitted Liens as defined in the Asset Purchase Documents) to the Purchased Assets (as defined in the Asset Purchase Documents) heretofore owned by the Seller (as defined below), free and clear of any lien; (ii)The Company was organized on November 7, 2013 and, prior to the closing of the Acquisition, it has not engaged in any business or incurred any indebtedness except in connection with this Agreement and as described in the Asset Purchase Documents. (iii)As used herein, the following terms will have the meanings set forth below: (A) "Acquisition" means the acquisition by the Company of assets of the Seller pursuant to and in accordance with the terms of the Asset Purchase Documents; (B) "Asset Purchase Documents" means the Asset Purchase Agreement and all agreements and documents relating thereto; (C) "Asset Purchase Agreement" means the Purchase and Sale Agreement dated November 12, 2013 between the Seller and the Company (as amended, supplemented or otherwise modified from time to time) including all exhibits and schedules thereto; and (D) "Seller" means Hess Corporation; (o)As of the date hereof and each other date of determination, after giving effect to loans and letters of credit to be made, issued or provided on or prior to such date, (i) the amount of the "present fair saleable value" of the assets of the Company and the Company and its subsidiaries taken as a whole, will, as of such date, exceed the amount of all "liabilities of the Company or the Company and its subsidiaries taken as a whole, as applicable, contingent or otherwise", as of such date, as such quoted terms are determined in accordance with applicable federal and state laws governing determinations of the insolvency of debtors, (ii) the present fair saleable value of the assets of the Company and the Company and its subsidiaries taken as a whole, will, as of such date, be greater than the amount that will be required to pay the liabilities of the Company or the Company 10 and its subsidiaries taken as a whole, as applicable, on its respective debts as such debts become absolute and matured, (iii) the Company and the Company and its subsidiaries taken as a whole, will not have, as of such date, an "unreasonably small amount of capital" with which to conduct their respective businesses, as such quoted term is determined in accordance with applicable U.S. federal and state Laws governing the determination of insolvency of debtors and (iv) the Company and the Company and its subsidiaries taken as a whole, will be able to pay their respective debts as they mature. For purposes of this paragraph (o), "debt" means "liability on a claim", and "claim" means any (x) right to payment, whether or not such a right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured and (y) right to an equitable remedy for breach of performance if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured or unsecured. Each of the making by the Company of any request for a loan, letter of credit or other credit extension and the receipt by the Company of the proceeds or the benefit of such loan, letter of credit or other credit extension requested in such request, shall constitute a representation and warranty by the Company that (x) the representations and warranties set forth herein and in each of the other Loan Documents are true and correct on and as of the date of such request and the date of such credit extension before and after giving effect thereto as if made on each such date; and (y) prior to and after the making or issuance, as the case may be, of such loan, letter of credit or other credit extension, no Event of Default (as defined in the Note or as set forth in Section 13 of the L/C Agreement or such event or condition, which, with the passage of time or the giving of notice or both, would become an Event of Default, has occurred and is continuing. Covenants: By using this facility, the Company agrees that it will comply with the provisions in Appendix A attached hereto and made a part hereof so long as this line of credit or any credit extended by the Lender to the Company remains outstanding. The Company's undertaking to comply with the terms of this Agreement does not in any way affect the uncommitted nature of the credit facility established by the Lender in the Company's favor or the demand nature of any credit extended to the Company. Event of Default: Without limiting the right of the Lender to demand payment of loans and cash collateral for letters of credit, or other extensions of credit or the right of the Lender to terminate this Agreement and/or decline to make any loan or issue or arrange for issuance of any letter of credit or other extensions of credit hereunder, if any Event of Default (as defined in the Note or as set forth in Section 13 of the L/C Agreement) (each an "Event of Default") shall occur and be continuing, the Lender may, by notice to the Company, declare all loans and reimbursement obligations and all accrued interest thereon to be 11 forthwith due and payable and/or the Lender may require the Company to deposit immediately cash collateral with the Lender in an amount equal to the undisbursed maximum amount of each letter of credit issued for its account and of each other extension of credit, whereupon the loans and reimbursement obligations, all such interest and such amount of cash collateral shall become forthwith due and payable, without presentment, demand, protest or further notice of any kind, all of which are hereby expressly waived by the Company, provided that in the event of the occurrence of any Event of Default set forth in clause (i) of the definition of such term contained in the Note or as set forth in Section 13(i) of L/C Agreement, the loans, all such reimbursement obligations, such interest and such amount of cash collateral shall automatically become and be due and payable, without presentment, demand, protest or any notice of any kind, all of which are hereby expressly waived by the Company. The Company hereby expressly authorizes the Lender to setoff and apply such cash collateral to the payment of the Company's liabilities and obligations under this Agreement and the other Loan Documents. Setoff: The Company hereby further expressly authorizes the Lender, at any time and from time to time, without notice to the Company or to any other person or entity, any such notice being expressly waived by the Company, to setoff and apply any and all deposits (general or special) and other indebtedness or sums at any time held, credited or owing by ABN AMRO Capital USA LLC (including all of its branches and agencies) to or for the credit or account of the Company, in any currency and whether or not due, to the payment of the Company's liabilities and obligations, including, without limitation, any obligation to provide cash collateral, under this Agreement and the other Loan Documents, irrespective of whether or not the Lender shall have made any demand hereunder or thereunder and although said obligations or liabilities, or any of them, shall be contingent or unmatured. Miscellaneous: (a)This Agreement and the other Loan Documents shall be governed by and construed in accordance with the laws of the State of New York, without regard to principles of conflicts of laws. The Company hereby agrees that any legal action or proceeding against the Company with respect to this Agreement and the other Loan Documents may be brought in the courts of the State of New York in The City of New York or of the United States of America for the Southern District of New York as the Lender may elect, and, by execution and delivery hereof, the Company accepts and consents to, for itself and in respect of its property, generally and unconditionally, the jurisdiction of the aforesaid courts and agrees that such jurisdiction shall be exclusive, unless waived by the Lender in writing, with respect to any claim, action or proceeding brought by it against the Lender and any questions relating to usury. The Company agrees that Sections 5-1401 and 5-1402 of the General Obligations Law of the State of 12 New York as in effect from time to time shall apply to this Agreement and, to the maximum extent permitted by law, waives any right to stay or to dismiss any action or proceeding brought before said courts on the basis of forum non conveniens. Nothing herein shall limit the right of the Lender to bring proceedings against the Company in any other jurisdiction. The Company irrevocably consents to the service of process in any such legal action or proceeding by personal delivery or by the mailing thereof by the Lender by registered or certified mail, return receipt requested, postage prepaid, to the address specified in the Lender's records, such service of process by mail to be deemed effective on the fifth day following such mailing. The Company agrees that a final judgment in any such legal action or proceeding shall be conclusive and may be enforced in any manner provided by law. (b)AFTER REVIEWING THIS PROVISION SPECIFICALLY WITH ITS RESPECTIVE COUNSEL, EACH OF THE COMPANY AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS THE COMPANY AND THE LENDER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE COMPANY OR THE LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO EXTEND CREDIT TO THE COMPANY. No claim may be made by the Company against the Lender or the affiliates, officers, directors, employees or agents of the Lender for any special, indirect, punitive or consequential damages in respect of any claim for breach of contract or any other theory of liability arising out of or related to any letter of credit requested by the Company or any draft or demand under any such letter of credit or any payment or nonpayment thereof, or any loan or other transaction contemplated by this Agreement or the other Loan Documents, or any act, omission or event occurring in connection with any of the foregoing, and the Company hereby waives, releases and agrees not to sue upon any claim for any such damages. Neither the Lender nor any other person or entity referred to in the preceding sentence shall be liable for any damages arising from the use by unintended recipients of any information or other materials distributed to such unintended recipients by the Lender or such other person or entity through telecommunications, electronic or other information transmission systems in connection with this Agreement or the other Loan Documents or the transactions contemplated hereby or thereby. (c)The Company agrees to pay on demand all costs and expenses, including, without limitation, reasonable attorneys' fees and disbursements, of any nature incurred or paid by the Lender in connection with this Agreement or any other Loan Document, including, without limitation, such costs and expenses as may arise from the preparation, execution, delivery, administration, interpretation, protection, enforcement or collection of this Agreement, the Note, the L/C Agreement, the letters of credit and any applications or other agreements pertaining to the issuance thereof and all other Loan 13 Documents and the costs and expenses of examination and audit of the Company's books and (subject to clause (b) of Appendix A hereto) records and of any collateral security for the loans and reimbursement obligations with respect to letters of credit or of defending any claim, action or proceeding asserted or commenced by the Company against the Lender. The provisions of this paragraph (c) shall survive the termination of the Loan Documents and the repayment of all liabilities to the Lender. (d)The Company shall defend, indemnify and hold harmless the Lender, its affiliates, directors, officers, agents, employees, participants and assignees, from and against any and all claims, suits, actions, causes of action, debts, liabilities, damages, losses, obligations, charges, judgments, costs and expenses of any nature whatsoever, including, without limitation, attorneys fees and expenses, in any way relating to or arising from or in connection with (i) the execution or delivery of this Agreement or any other Loan Document or any other agreement or instrument contemplated hereby or thereby, the performance by the parties of their obligations under the Loan Documents or any such other agreement or instrument, or the consummation of the transactions contemplated by the Loan Documents, (ii) any loan, letter of credit or the use or use of proceeds thereof, (iii) any loss, damage or injury resulting from any hazardous material and/or (iv) any actual or prospective claim, litigation or proceeding relating to any of the foregoing, whether based on contract, tort or any other theory, whether brought by the Company or any other person or entity, and regardless of whether any of the foregoing indemnitees is a party thereto; provided that the foregoing indemnification shall not extend to claims, suits, actions, causes of action, debts, liabilities, damages, losses, obligations, judgments, costs and expenses to the extent caused by the gross negligence or willful misconduct of the Lender as determined by a final and nonappealable judgment of a court of competent jurisdiction.This indemnification provision shall survive the termination of the Loan Documents and the repayment of all liabilities to the Lender. (e)All notices and other communications provided for hereunder and under the other Loan Documents shall be in writing and except as otherwise specified in any other Loan Document, mailed, telecopied or delivered, if to the Company, at its address at 299 Park Avenue, New York, New York 10171, Attention: E. Nikolas Tavlarios (telecopier no. (212) 763-5605) and if to the Lender, at its address at 100 Park Avenue, New York, New York 10017, Attention: ECT Group (telecopier no. (917) 284­6697); or as to each party, at such other address or telecopy number as shall be designated by such party in a written notice to the other party. Except as otherwise specified in any Loan Document, all such notices and communications shall, when mailed (postage prepaid), telecopied with evidence of transmission, or sent by hand delivery or other courier or delivery service, be effective when telecopied or delivered to the recipient, or five days after being deposited in the mails. The Lender may act upon facsimile or other electronically transmitted instructions or requests which are received by the Lender from person(s) purporting to be, or which instructions or requests appear to be, authorized by the Company. The Company further agrees to indemnify and hold the Lender harmless 14 from any claims by virtue of the Lender's acting upon such facsimile or other electronically transmitted instructions or requests as such instructions or requests were understood by the Lender. In the event the Company sends the Lender a manually signed confirmation of the previously sent facsimile or other electronically transmitted instructions or requests, the Lender shall have no duty to compare it against the previous instructions or requests received by the Lender nor shall the Lender have any responsibility should the contents of the written confirmation differ from the facsimile or other electronically transmitted instructions or requests as acted upon by the Lender. (f)All accounting terms not specifically defined herein shall be construed in accordance with United States generally accepted accounting principles consistently applied, except as otherwise stated herein. (g)The powers, rights and remedies of the Lender specified in this Agreement and the other Loan Documents are cumulative and in addition to any other powers, rights and remedies that the Lender may otherwise have under any other agreement and under applicable law. No amendment, modification, termination, waiver or discharge, in whole or in part, of any provision of this Agreement or any other Loan Document to which the Company is a party, nor consent to any departure by the Company therefrom, shall be effective, unless the same shall be in writing and signed by the Company and the Lender. Any such amendment, modification, termination, waiver, discharge or consent shall be effective only in the specific instance and for the purpose for which given. No amendment, modification, termination, waiver, discharge or consent agreed to by the Lender shall, of itself, entitle the Company to any other or further amendment, modification, termination, waiver, discharge or consent in similar or other circumstances. No notice to or demand on the Company in any case shall, of itself, entitle it to any other or further notice or demand in similar or other circumstances. (h)This Agreement and the other Loan Documents embody the entire agreement and understanding between the Lender and the Company and supersede all prior agreements and understandings relating to the subject matter hereof. (i)This Agreement and the other Loan Documents shall be binding on the Company and its successors and assigns, and shall inure to the benefit of the Lender and its successors and assigns, provided that the Company shall not have the right to assign its rights or obligations hereunder or thereunder or any interest herein or therein without the Lender's prior written consent and any purported assignment by the Company without such consent shall be void and of no force or effect. In the event the Lender notifies the Company of any assignment by the Lender of its rights and obligations, if any, under this Agreement and the other Loan Documents (without any obligation of the Lender to do so), (a) such assignment shall be effective on the date set forth in such notice, (b) such assignee shall succeed to and assume all of the Lender's rights and obligations, if any, under this Agreement and, the other Loan Documents, and (c) the Lender shall be released from all of such obligations. 15 (j)No delay on the part of the Lender in exercising any powers, rights or remedies hereunder or under the other Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise of any such powers, rights or remedies preclude, limit or impair other, further or future exercise thereof, or the exercise of any other power, right or remedy. (k)This Agreement may be executed in any number of counterparts and by each of the parties hereto in separate counterparts, each of which when so executed shall be deemed to be an original and all of which taken together shall constitute one and the same agreement. Signatures of the parties may appear on separate counterparts with the same effect as if on the same counterpart. Telecopied signatures on this Agreement, the other Loan Documents and any amendments thereto shall be binding on the Company to the same extent as originally signed signature pages. (l)If any provision of this Agreement is invalid or unenforceable under the laws of any jurisdiction, then, to the fullest extent permitted by law, (i) such provision shall be ineffective to the extent of such invalidity or unenforceability, without invalidating or affecting the enforceability of the remainder of such provision or the remaining provisions of this Agreement; and (ii) such invalidity or unenforceability shall not affect the validity or enforceability of such provision in any other jurisdiction. (m)In the event that (i) the terms of this Agreement or any other Loan Document or any collateral for any of the obligations under this Agreement or any other Loan. Document shall from time to time, in whole or in part, be renewed, extended, modified, waived, compromised, or settled for cash, credit or otherwise, (ii) the Lender shall discharge or release any party from its obligations hereunder or any other Loan Document, or (iii) any collateral shall from time to time, in whole or in part, be exchanged, sold, released or surrendered by the Lender, none of the foregoing shall release the obligations of the Company hereunder or under any other Loan Document, and no such action or failure to act on the part of the Lender shall, except to the extent expressly set forth in an agreement executed by the Lender, in any way affect or impair the obligations of the Company or be construed as a waiver by the Lender of, or otherwise affect, its right to avail itself of any remedy hereunder or under any other Loan Document. (n)The Company agrees to pay all stamp, document, transfer, recording or filing taxes or fees and similar impositions now or hereafter determined by the Lender to be payable in connection with this Agreement or any other Loan Document or the transactions pursuant to or in connection herewith and therewith, and the Company agrees to save the Lender harmless from and against any and all present or future claims, liabilities or losses with respect to or resulting from any omission to pay or delay in paying any such taxes, fees or impositions. (o)The Company's obligations under this Agreement and the other Loan Documents shall be absolute, irrevocable and unconditional and shall be paid and 16 performed strictly in accordance with the terms of this Agreement or such other Loan Document under any and all circumstances. (p)The Lender hereby notifies the Company that pursuant to the requirements of the USA Patriot Act, it is required to obtain, verify and record information that identifies the Company, which information includes the name and address of the Company and other information that will allow the Lender to identify the Company in accordance with the terms of the USA Patriot Act. If the Company obtains any actual knowledge or receives any written notice that the Company, any Guarantor, or any of their respective Affiliates or subsidiaries is named on the OFAC List (an "OFAC Event"), the Company shall (i) promptly give written notice to the Lender of such OFAC Event and (ii) comply with all applicable laws, regulations and orders with respect to such OFAC Event (regardless of whether the party included on the OFAC List is located within the jurisdiction of the United States of America), and the Company hereby authorizes and consents to the Lender taking any and all steps the Lender deems necessary, in the Lender's sole discretion, to avoid violation of all applicable laws, regulations and orders with respect to any such OFAC Event (including the freezing and/or blocking of assets and reporting such action to OFAC). (q)Section headings in this Agreement are included for convenience of reference only and shall not constitute part of this Agreement for any other purpose or be given any substantive effect. (r)Deposits and credit balances at the Lender are NOT insured by the Federal Deposit Insurance Corporation (the "FDIC") or by any other U.S. government agency. By executing this letter, the Company acknowledges its initial deposit or credit balance and all future deposits and credit balances will NOT be INSURED BY THE FDIC. (s)If for the purposes of obtaining judgment in any court it is necessary to convert a sum due hereunder in U.S. Dollars into another currency, the parties hereto agree, to the fullest extent that they may effectively do so, that the rate of exchange used shall be that at which in accordance with normal banking procedures the Lender could purchase U.S. Dollars with such other currency in New York City on the business day (being any day on which commercial banks are open for domestic and international business (including dealings in foreign exchange) in New York City) preceding that on which final judgment is given. The obligation of the Company in respect of any sum due from it to the Lender hereunder shall, notwithstanding any judgment in a currency other than U.S. Dollars, be discharged only to the extent that on the business day following receipt by the Lender of any sum adjudged to be so due in such other currency the Lender may in accordance with normal banking procedures purchase U.S. Dollars with such other currency; if the U.S. Dollars so purchased are less than the sum originally due to the Lender in U.S. Dollars, the Company agrees, as a separate obligation and notwithstanding any such judgment, to indemnify the Lender 17 against such loss, and if the U.S. Dollars so purchased exceed the sum originally due to the Lender in U.S. Dollars, the Lender agrees to remit to the Company such excess. (t)TO THE EXTENT THAT THE COMPANY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE COMPANY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS. [Signature Page to Follow] 18 If the foregoing accurately reflects the understanding between us, kindly execute the enclosed copy of this letter in the space provided below and return it to us, whereupon this letter shall constitute a binding agreement between us. Very truly yours, ABN AMRO CAPITAL USA LLC By: /s/ Brooke Shuman Name: Brooke Shuman Title: Vice President By: /s/ Urvashi Zutshi Name: Urvashi Zutshi Title: Managing Director ACCEPTED AND AGREED TO: AEGEAN BUNKERING (USA) LLC By: Name: Title: By: Name: Title: Signature Page to Line Letter If the foregoing accurately reflects the understanding between us, kindly execute the enclosed copy of this letter in the space provided below and return it to us, whereupon this letter shall constitute a binding agreement between us. Very truly yours, ABN AMRO CAPITAL USA LLC By: Name: Title: By: Name: Title: ACCEPTED AND AGREED TO: AEGEAN BUNKERING (USA) LLC By: /s/ Nikolas Tavlarios Name: Nikolas Tavlarios Title: Director By: Name: Title: Signature Page to Line Letter Appendix A The Company hereby covenants that while this Agreement remains in effect or any amount is outstanding in respect of any loan, letter of credit or other obligation to the Lender, the Company shall: (a)Reporting Requirements.(i) Annual Financial Statements.Furnish the Lender, as soon as available and in any event within 120 days after the close of each of the Company's and each Guarantor's fiscal years beginning with the fiscal year ending on or about December 31, 2014, with the consolidated and consolidating financial reports of the Company, the Parent and to the extent audited financial statements are prepared for such Guarantor, each other Guarantor, certified in the case of the consolidated statements without qualification by independent certified public accountants, in form and substance satisfactory to the Lender, as of the end of and for such period including balance sheets, related profit and loss and surplus statements, statements of cash flows, and a compliance certificate in form and substance satisfactory to the Lender; (ii) Quarterly Financial Statements. Furnish the Lender, as soon as available and in any event within 55 days after the close of each fiscal quarter of the Company and the Parent, with unaudited consolidated and consolidating balance sheets and income statements and statements of cash flows of the Company and the Parent (provided that such financial statements of the Parent shall not be required with respect to the fourth fiscal quarter of any fiscal year), certified as accurate and complete by an authorized officer of the Company in form and substance satisfactory to the Lender, a management discussion of operating results and a compliance certificate, all in form and substance satisfactory to the Lender; (iii) Borrowing Base Reports. Furnish the Lender, prior to the close of business every second Monday following the date of this Agreement and on the Business Day following the last day of each fiscal quarter of the Company (provided that the Company shall not be required to deliver a Borrowing Base Report for any second Monday which falls within one week prior to the last day of each fiscal quarter of the Company), with (A) a Borrowing Base Report and supporting schedules in substantially the form of Annex I hereto, (B) a schedule of inventory by type, quantity, and location, (C) a schedule and aging of accounts payable and accounts receivable and (D) a report from each warehouse and terminal as to the type and quantity of the Company's inventory, in each case as of the close of business on Friday of the preceding week (or, if Friday is not a Business Day, the next preceding Business Day, or in the case of any Borrowing Base Report delivered with respect to the Business Day following the last day of each fiscal quarter of the Company, the last day of such fiscal quarter) (the "Report Date") and certified as true and complete by an authorized officer of the Company, provided that if the Company shall request a loan or letter of credit when the most recently delivered Borrowing Base Report did not reflect sufficient availability for such loan or letter of credit, the Company shall at the time of such request deliver a new Borrowing Base Report reflecting that after giving effect to the requested loan or letter of credit, there would be no Excess (as defined in the seventh paragraph of this Agreement) as of such time; the Company acknowledges and agrees that each delivery of a Borrowing Base Report to the Lender shall constitute a representation and warranty by the Company that the assets listed in the Borrowing Base Calculation attached thereto comply with all of the terms and provisions of the corresponding definition set forth in Exhibit E to this Agreement; (iv) Cross-Check Borrowing Base Reports. Furnish the Lender, prior to (I) the close of business on the day that is 10 days after the required delivery date for each second Borrowing Base Report (or, if the 10th day is not a Business Day, by the next Business Day) and (II) the close of business on the day that is 7 days after the date of delivery of a Deficient Cross-Check Borrowing Base Report (as defined in clause (bb) below) (or, if the 7th day is not a Business Day, by the next Business Day), an additional Borrowing Base Report (a "Cross-Check Borrowing Base Report") as of the Report Date of the most recent Borrowing Base Report in the form and with the supporting documentation as described in the preceding paragraph (iii) and certified as true and complete by an authorized officer of the Company together with the following: (A)a report of an independent inspector detailing the storage volumes at those leased or owned inland storage facilities (or holding certificates from acceptable third party storers in a format acceptable to the Lender); (B)a report of an independent inspector detailing the storage volumes on those leased of owned vessels (or holding certificates from acceptable third party storers in a format acceptable to the Lender); (C)a list of those non-invoiced Eligible Receivables converted into invoices (with associated invoice numbers) and reconciliation with the list of non-invoiced Eligible Receivables detailed in the most recent Borrowing Base Report; (D)a sample of twenty randomly selected invoices evidencing invoicing of non-invoiced Eligible Receivables as reported in the most recent Borrowing Base Report; (E)a sample of twenty randomly selected invoices already reported as invoiced Eligible Receivables in the most recent Borrowing Base Report; and (F)a sample of ten randomly selected copy bills of lading in respect of barges above 10,000 dwt, confirming values on board and showing issuance or endorsement to the order of the Lender. A-2 (v) Evidence of Insurance. Furnish the Lender with evidence of renewal of each insurance policy of the Company (including, without limitation, marine insurance or other marine coverage and pollution risk insurance) and copies of the renewed marine insurance policy (or other marine coverage) and pollution risk policy prior to the expiration thereof; (vi) Reports to Shareholders and Creditors. Furnish the Lender, promptly after the same becomes available, copies of all reports, proxy statements, financial statements, notices and other materials distributed by the Company to its shareholders or to any holder of debt securities or instruments of the Company pursuant to the terms of any indenture, loan, credit or similar agreement and not otherwise required to be furnished hereunder; (vii) Open Account Payment Reports. Furnish to the Lender, as soon as available and in any event within 15 days after the close of each month, a written report of all payments by the Company during such month to suppliers, which shall include, without limitation, all payments made by the Company outside Trade LCs which contain reduction clauses; (viii) Other Information. Furnish the Lender with copies of monthly statements from all banks, commodity brokers and other financial institutions at which the Company maintains any accounts from time to time and such other information respecting the condition and operations, financial or otherwise, of the Company, each Guarantor or any subsidiaries or Affiliates as the Lender may from time to time request; (b)Audits by the Lender. Permit the Lender and its representatives to conduct collateral audits at the Company's expense on such dates and at such times as the Lender shall determine in consultation with the Company (except that no consultation shall be required after the occurrence and during the continuance of an Event of Default or after the Lender shall have demanded payment of or cash collateral for any or all obligations hereunder or under the other Loan Documents), provided that the Company shall not be required to pay the costs of more than two such audits in any calendar year, except such limitation shall not apply after the occurrence and during the continuance of any Event of Default or any demand for payment of or cash collateral for the Company's obligations under this Agreement and the Loan Documents; (c)Dispositions. Not, and not permit any of its subsidiaries or the Guarantors to, sell, lease, transfer or otherwise dispose of any of its assets or any inventory, except (i) sales of inventory in the ordinary course of business, (ii) sales and dispositions of obsolete equipment no longer necessary or useful in the Company's, such subsidiary's or such Guarantor's business, and (iii) with respect to any Guarantor, as permitted under that certain Facility Agreement for Borrowing Base Facility dated September 19, 2013, by and among Aegean Marine Petroleum S.A., as the company, Aegean Marine Petroleum S.A., Aegean Petroleum International Inc. and Aegean NWE N.V., as the borrowers, certain other companies as guarantors, ABN AMRO Bank N.V. A-3 as Facility Agent, and the other agents and lenders party thereto (as amended, modified, extended, supplemented, replaced, refinanced or otherwise modified from time to time the "Global Facility Agreement"); (d)Merger and Consolidation. Not merge into or consolidate with or into any corporation or other entity, nor permit any of its subsidiaries nor any of the Guarantors to do so, without the prior written consent of the Lender except, with respect to any Guarantor, as permitted under the Global Facility Agreement; (e)Restricted Payments. Not declare or make, nor permit any of the Guarantors to do so, at any time any dividend payment or other distribution of assets, properties, cash, rights, obligations or securities on account of any capital stock, equity or membership interests of the Company or such Guarantor or purchase, redeem or otherwise acquire for value any capital stock, equity or membership interests of the Company or such Guarantor or any warrants, rights or options to acquire such capital stock, equity or membership interests, now or hereafter outstanding, without the prior written consent of the Lender, and not permit any of its subsidiaries to do any of the foregoing with respect to its own capital stock, equity or membership interests except (i) for the payment of dividends and the making of distributions to the Company and (ii) the payment of dividends and the making of distributions by any guarantor permitted under the Global Facility Agreement, provided that so long as (A) no Event of Default shall have occurred and be continuing or would exist after giving effect thereto and the Lender shall not have (x) declared the Company's obligations to be due and payable pursuant to the Loan Documents or (y) demanded payment of cash collateral or any other obligations hereunder or thereunder, and (B) the Company is an S corporation under the Internal Revenue Code (or otherwise regarded as a flow-through or conduit for tax purposes under the Internal Revenue Code), the Company shall be permitted to pay quarterly dividends to its members in amounts sufficient to pay federal, state and local income taxes payable by such members and arising solely from their ownership of equity interests in the Company; (f)Financial Covenants. Comply, and cause each other member of the Group to comply, with each of the financial covenants contained in Section 23 of the Global Facility Agreement (as in effect on the date of this Agreement and without giving effect to any amendment, modification, waiver or consent with respect thereto) which covenants and the definitions of terms used therein are hereby incorporated by reference herein and made a part hereof and are hereby made for the benefit of the Lender; (g)Existence. Preserve its limited liability company, corporate or similar organizational existence and all licenses, registrations and permits necessary for the conduct of its business, maintain its properties in good repair, working order and condition, continue in the same lines of business and conduct its business substantially as it is being conducted now, and cause each of its subsidiaries and each Guarantor to do all A-4 of the foregoing except with respect to any Guarantor, as permitted under the Global Facility Agreement; (h)Insurance.Maintain, and cause each of its subsidiaries to maintain, insurance with responsible and reputable insurance companies in such amounts and covering such risks as are usually carried by companies engaged in similar businesses and owning similar properties in the same general areas in which it conducts its business; maintain in full force and effect at all times marine insurance or other marine coverage and pollution coverage in amounts acceptable to the Lender; and cause all such insurance policies to contain loss payable endorsements and additional insured clauses satisfactory to the Lender in its sole discretion; (i)Compliance with Laws. Comply, and cause each of its subsidiaries and each Guarantor to comply, in all material respects with applicable law and regulations except with respect to any Guarantor, as permitted under the Global Facility Agreement; (j)Notice of Defaults. As soon as possible and in any event within five Business Days after the occurrence of each Event of Default and each event which, with the giving of notice or lapse of time, or both, would constitute an Event of Default, continuing on the date of such statement, deliver to the Lender a statement of the chief financial officer of the Company setting forth details of such Event of Default or event and the action which the Company has taken and proposes to take with respect thereto; (k)Pari Passu Status. Take all action necessary to insure that the Company's and each Guarantor's obligations under the Loan Documents rank and will continue to rank at least pari passu in respect of priority of payment with all other present and future unsecured and unsubordinated indebtedness (except for mandatory obligations preferred by law); (l)Notice of Material Adverse Effect. Promptly notify the Lender of any event, circumstance or condition that had or could be expected to have a Material Adverse Effect; (m)Location of Offices; Conduct of Business. Not (and not permit any Guarantor to) move its chief executive office or chief place of business, change its name, type or place of organization or organizational identification number, or conduct its business in any name other than as set forth on the signature page hereto, (i) except with the prior written consent of the Lender or (ii) except with respect to any Guarantor, in connection with any transaction permitted under the Global Facility Agreement, provided that the Company shall deliver to Lender (A) notice of any such event and (B) such certificates, opinions of counsel, or amendments to the Loan Documents as Lender may request in connection with such change; A-5 (n)Organizational Documents. Not (and not permit any Guarantor to) amend its articles of organization or certificate of formation, limited liability company agreement, certificate of incorporation or by-laws or other organizational documents without the prior written consent of the Lender except, with respect to any Guarantor, in connection with any transaction permitted under the Global Facility Agreement, provided that the Company shall deliver to Lender such certificates, opinions of counsel, or amendments to the Loan Documents as Lender may request in connection with such change; (o)Affiliate Transactions. Not (and not permit any of its subsidiaries or any Guarantor to) directly or indirectly: (a) make any investment in or loan or extension of credit to an Affiliate (as defined in paragraph (h) under the caption "Representations" in this Agreement); (b) transfer, sell, lease, assign or otherwise dispose of any assets to an Affiliate; (c) merge into or consolidate with or purchase or acquire assets from an Affiliate; or (d) enter into any other transaction directly or indirectly with or for the benefit of any Affiliate (including guarantees and assumptions of obligations of an Affiliate, management and consulting agreements and payment of management fees); provided, however, that: (i) any Affiliate who is a natural person may serve as an employee, officer or director of the Company or a subsidiary and receive reasonable compensation for his services in such capacity, (ii) any Guarantor may engage in any such transaction with any other member of the Group (other than the Company and its subsidiaries) to the extent permitted under the Global Facility Agreement and (iii) the Company, the Guarantors and their respective Affiliates may enter into transactions on terms which are no less favorable to the Company and the Guarantors than those which they could obtain in a transaction conducted in the ordinary course of business, on an arm's-length basis; (p)Indebtedness. Not (and not permit any subsidiary nor any Guarantor to) incur or permit to exist any liabilities or indebtedness for borrowed money or in respect of letters of credit or bankers acceptances, except (i) with respect to the Company, such indebtedness or liabilities owing to the Lender and (ii) with respect to any Guarantor, any such indebtedness or liabilities permitted under the terms of the Global Facility Agreement; (q)Loans and Other Investments. Not (and not permit any subsidiary nor any Guarantor to) make or permit to exist any loan, extension of credit, advance or investment to or in any person or entity, or any guarantee thereof, other than accounts receivable arising in the ordinary course of business and investments in cash and cash equivalents except, with respect to any such loan, extension of credit, advance or investment by any Guarantor, as permitted under the Global Facility Agreement; (r)Liens. Not, and not permit any of its subsidiaries nor any Guarantor to, create or permit to exist any mortgage, charge, lien or other encumbrance with respect to any of its assets, other than (x) liens in favor of the Lender, (y) liens A-6 consented to by the Lender in writing and (z) liens or encumbrances on the assets of any Guarantor (other than any stock or equity or membership in the Company owned by a Guarantor), as permitted under the Global Facility Agreement; (s)Guaranties. Not and not permit any of its subsidiaries nor any Guarantor to assume, endorse, be or become liable for, or guarantee, the obligations of any person or entity, except by the endorsement of negotiable instruments for deposit or collection in the ordinary course of business except, with respect to any such guarantee by a Guarantor, as permitted under the Global Facility Agreement. For the purposes hereof, the term "guarantee" shall include any agreement, whether such agreement is on a contingency basis or otherwise, to purchase, repurchase or otherwise acquire indebtedness or obligations of any other person or entity, or to purchase, sell or lease, as lessee or lessor, property or services, in any such case primarily for the purpose of enabling another person or entity to make payment of indebtedness or obligations, or to make any payment (whether as an advance, capital contribution, purchase of an equity interest or otherwise) to assure a minimum equity, asset base, working capital or other balance sheet or financial condition, in connection with the indebtedness or obligations of another person or entity, or to supply funds to or in any manner invest in another person or entity in connection with its indebtedness or obligations; (t)Account Control; Notification of Account Debtors. (i) Cause all of the Company's and its subsidiaries' deposit accounts, securities accounts and commodity trading accounts to be maintained at financial institutions approved by the Lender and, except in the case of payroll accounts and operating accounts (provided that the aggregate amount held by the Company in all such payroll and operating accounts shall not exceed $1,000,000 at any one time), cause any or all such accounts to be subject to control agreements acceptable to the Lender in its sole discretion. (ii)Notify each account debtor under accounts receivable now or hereafter constituting collateral of the Lender's security interest in such accounts receivable and instruct, and use its commercially reasonable efforts to cause, each account debtor of such an account receivable and, if applicable, the person or entity providing credit support with respect thereto, to make all payments payable to the Company in respect of such account receivable and support to an account subject to a control agreement as described above in clause (i) which is specified by the Lender. (u)Amendments of Asset Purchase Documents. (i) Not (and not permit any Guarantor to) modify, amend, supplement or terminate, or agree to modify, amend, supplement or terminate any of the Asset Purchase Documents or waive any condition or default thereunder if the effect thereof is adverse to the Company in the reasonable discretion of the Lender; (ii)promptly upon their becoming available, furnish to Lender copies of any correspondence or notices received by the Company or any of its Affiliates from or sent by the Company or any of its Affiliates to the Seller or any other party to the A-7 Asset Purchase Documents relating to any breach, default or claim thereunder or any past due payment thereunder, any other material matter relating to the Acquisition; (iii)promptly (but in no event later than five days after becoming aware thereof), provide notice of the occurrence of any claim or potential claim available to or asserted by the Company or any of its Affiliates under the Asset Purchase Documents which individually or in the aggregate exceeds $25,000, and notice of all actions intended to be taken by the Company or any of its Affiliates in connection therewith; (v)Asset Purchase Documents. (i) In the event any claim involving an amount in excess of $25,000 becomes available to the Company or any of its Affiliates under or relating to the Asset Purchase Documents, reasonably pursue the enforcement of such claim in a manner satisfactory to the Lender; (ii)Within 2 Business Days (as defined in the LC Agreement) following the receipt of any payment recovered by the Company pursuant to Article VIII of the Asset Purchase Agreement, first, prepay the outstanding loans and reimbursement obligations and thereafter deposit cash collateral with the Leader in an amount sufficient to eliminate such excess, in the aggregate amount of such payment recovered, together with accrued interest to the date of such prepayment of loans and reimbursement obligations on the amount prepaid; (w)Guarantee Requirement. Cause the Guarantee Requirement to be and remain satisfied at all times, and cause each Guarantor to deliver, contemporaneously with its execution and delivery of a guarantee in accordance with the Guarantee Requirement, any and all certificates, organizational documents, resolutions and other authorization documents and legal opinions as the Lender shall request in its sole discretion; (x)Intentionally omitted. (y)Capital Expenditures. Not, nor permit any of its subsidiaries to, make or commit to make any Capital Expenditure if after giving effect to such commitment or expenditure (a) a default or Event of Default would exist under this Agreement, or (b) the aggregate of such expenditures or commitments in any one fiscal year would exceed $500,000; as used herein "Capital Expenditures", for any period with respect to any person, shall mean all expenditures made by such person during such period that, in accordance with United States generally accepted accounting principles, should be classified as a capital expenditure and all capital lease obligations; (z)Environmental Laws. comply with, and ensure compliance by all tenants and subtenants (if any) and all charterers or operators of vessels operated for or on behalf of the Company with, all applicable Environmental Laws and obtain and comply with and maintain, and ensure that all tenants and subtenants obtain and comply A-8 with and maintain, any and all licenses, approvals, notifications, registrations or permits required by applicable Environmental Laws; (b) conduct and complete all investigations, studies, sampling and testing, and all remedial, removal and other actions required under Environmental Laws and promptly comply with all lawful orders and directives of all governmental authorities regarding Environmental Laws except to the extent that the same are being contested in good faith by appropriate proceedings and for which adequate reserves have been established and maintained on the books and records of the Company or applicable subsidiary or Guarantor in accordance with United States generally accepted accounting principles; (c) handle, transport and dispose of, and cause all subtenants and all charterers or operators of vessels operated for or on behalf of the Company to handle, transport and dispose of, all Materials of Environmental Concern in compliance with all applicable Environmental Laws, and (d) cause each of its subsidiaries and each Guarantor to do all of the foregoing, except, with respect to any Guarantor, as permitted under the Global Facility Agreement; as used herein the following terms shall have the meanings set forth below: (A)"Environmental Laws" shall mean with respect to any person, any and all Laws concerning the environment or health and safety (including without limitation regulating, relating to or imposing liability on standards of conduct concerning Materials of Environmental Concern) which are in existence now or in the future and are binding at any time on any such person in the relevant jurisdiction in which such person has been or is operating (including by the export of its products or its waste to that jurisdiction); (B)"Environmental Permits" shall mean with respect to any person, any permit, license, consent, approval and other authorization and the filing of any notification, report or assessment required under any Environmental Law for the operation of the business of any such person conducted on or from the properties owned or operated by such person; and (C)"Materials of Environmental Concern" shall mean any gasoline or petroleum (including crude oil or any fraction thereof) or petroleum products or any hazardous or toxic substances, materials or wastes, defined or regulated as such in or under, or which form the basis of liability under, any Environmental Law, including, without limitation, asbestos, polychlorinated biphenyls and urea formaldehyde insulation, medical waste, radioactive materials and electromagnetic fields; (aa)Accounting Changes. Not, nor permit any of its subsidiaries nor any Guarantor to, make any significant change in accounting treatment or reporting practices, except as permitted by United States generally accepted accounting principles, or change the fiscal year of the Company or of any subsidiary or such Guarantor. At the end of any calendar year during which any such change (in accordance with United States generally accepted accounting principles) has occurred, the Company shall prepare and deliver to the Lender an explanatory statement, in form and substance reasonably A-9 satisfactory to the Lender, reconciling the previous treatment or practice with the new treatment or practice; and (bb)Deficient Cross-Check Borrowing Base Reports. Not permit there to be more than one Deficient Cross-Check Borrowing Base Report delivered to the Lender during the term of this Agreement; as used herein, "Deficient Cross-Check Borrowing Base Report" means a Cross-Check Borrowing Base Report which shows a borrowing base amount equal to less than 95% of the borrowing base amount reported in the most recent Borrowing Base Report, as verified by the Lender based on the information provided by independent sources acceptable to the Lender and reflected in such Cross-Check Borrowing Base Report. (cc)Post-Closing Covenant. (x) On or prior to the date that is thirty (30) days after the date hereof: 1. deliver to the Lender legal opinions of Cyprus and Belgian counsel each in form and substance acceptable to the Lender in its sole discretion; 2. use commercially reasonable efforts (at all times through and including such date) to obtain and deliver to the Lender control agreements (in form and substance acceptable to the Lender) in respect of all transportation and chartering agreements to which it is a party; and 3. open a deposit account with Wells Fargo Bank, N.A. which shall be under the control of the Lender (subject to a deposit account control agreement in form and substance acceptable to the Lender); and (y) on or prior to the date that is fifteen (15) days after the date hereof, deliver to the Lender written evidence (acceptable to the Lender) of general liability insurance with an oil and pollution endorsement, naming the Lender as an additional insured, in form and substance satisfactory to the Lender in its sole discretion. A-10 Annex I to Line Letter Borrowing Base Report The undersigned, the and of Aegean Bunkering (USA) LLC (the "Company"), hereby certifies to ABN AMRO Capital USA LLC (the "Lender") in connection with the Line Letter Agreement dated December , 2013 between the Company and the Lender (as amended, modified or supplemented from time to time, the "Line Letter"; capitalized terms used herein or in the attached Annex A and not defined herein or therein shall have the meanings given to them in the Line Letter), that: 1.Each officer executing this Borrowing Base Report is an officer of the Company and as such is duly authorized to execute and deliver this Borrowing Base Report. 2.The information contained herein, in the attached Annex A and in the other attachments hereto is true and complete as of , 20 in all respects and the Company is in compliance with the Line Letter. The undersigned further certifies that the undersigned has no knowledge of any Event of Default or event that with the giving of notice or passage of time or both would constitute an Event of Default which exists as of the date of this Borrowing Base Report. 3.The Company acknowledges and agrees that the eligibility requirements and advance rates referred to in this Borrowing Base Report (including, without limitation, Annex A hereto) and in Exhibit E to the Line Letter may be amended or supplemented at any time and from time to time in the sole discretion of the Lender (notice of any such amendment or supplement to be sent by the Lender to the Company as soon as practicable after such amendment or supplement is made, provided that the failure to send such notice shall not affect the effectiveness of such amendment or supplement), and the inclusion of such eligibility requirements and advance rates does not constitute any commitment or agreement on the part of the Lender to make any loan, issue any letter of credit or make any other credit extension or to refrain from amending or supplementing such eligibility requirements and advance rates (including, without limitation, in a manner that will reduce the borrowing base). 4.Each of the items of collateral listed in the Borrowing Base Calculation attached hereto as Annex A complies with all the terms and provisions of the applicable definition set forth in Exhibit E to the Line Letter. [INSERT THE FOLLOWING IN ALL REPORTS] 5.The Company delivers to the Lender the following attached schedules: (a)a schedule of inventory by type, quantity, and location, (b)a schedule and aging of accounts payable and accounts receivable, and (c)a report from each warehouse and terminal as to the type and quantity of the Company's inventory. 6.[INSERT THE FOLLOWING ONLY IN CROSS-CHECK BORROWING BASE REPORTS] (a)a report of an independent inspector detailing the storage volumes at those leased or owned inland storage facilities (or holding certificates from acceptable third party storers in a format acceptable to the Lender); (b)a report of an independent inspector detailing the storage volumes on those leased of owned vessels (or holding certificates from acceptable third party storers in a format acceptable to the Lender); (c)a list of those Unbilled Eligible Accounts Receivables converted into invoices Unbilled (with associated invoice numbers) and reconciliation with the list of Eligible Accounts Receivables detailed in the most recent prior Borrowing Base Report; (d)a sample of twenty randomly selected invoices evidencing invoicing of Unbilled Eligible Accounts Receivables as reported in the most recent prior Borrowing Base Report; (e)a sample of twenty randomly selected invoices already reported as invoiced Eligible Accounts Receivables Tier 1 or Eligible Accounts Receivable Tier 2 in the most recent prior Borrowing Base Report; and (f)a sample of ten randomly selected copy bills of lading in respect barges above 10,000 dwt, confirming values on board and showing issuance or endorsement to the order of the Lender. [Signature page to Follow] Dated: , 20 AEGEAN BUNKERING (USA) LLC By: Name: Title: By: Name: Title: Signature Page to Borrowing Base Report Annex A Borrowing Base Calculation Category Advance Rate Amount 1. Eligible Accounts Receivable — Tier 1 90% 2. Eligible Accounts Receivable Tier 2 85% 3. Unbilled Eligible Accounts Receivable 80% 4. Eligible Net Liquidity in Brokerage Accounts 100% 5. LCs Covering Commodities Not Yet Delivered 80% 6. Eligible Inventory — Tier 1 90% 7. Eligible Inventory — Tier 2 80% 8. Eligible Inventory — Tier 3 50% 9. Cash 100% Minus First Purchaser Lien Amount 100% $ Estimated Excise Taxes Payable 100% $ Total Borrowing Base (Sum of 1-9 minus 10 and minus 11) $ Loans $ Letters of Credit $ Borrowing Base Availability (Deficit) (12 minus the sum of 13 and 14) $ EXHIBIT A FORM OF BORROWING REQUEST1 [Date] ABN AMRO Capital USA LLC 100 Park Avenue New York, New York 10017 Attention: Re:AEGEAN BUNKERING (USA) LLC Ladies and Gentlemen: This Borrowing Request is delivered to you pursuant to the line letter agreement dated as of December 17, 2013 (as amended, supplemented or otherwise modified from time to time, the "Line Letter"), between AEGEAN BUNKERING (USA) LLC (the "Borrower") and ABN AMRO Capital USA LLC (the "Lender"). Capitalized terms used herein and not otherwise defined herein shall have the meanings given to them in the Promissory Note dated December 17, 2013 (as amended, supplemented or otherwise modified from time to time) made by the Borrower. The Borrower hereby irrevocably requests a loan in the amount of $. The requested borrowing date is , . The maturity date of the loan will be , . The loan will bear interest at the rate specified below plus the margin set forth in the Line Letter: othe Offered Rate o the Base Rate The Interest Period2 requested by the Borrower for the loan will be: oone month othree months 1The Borrowing Request must be received by the Lender prior to 10:00 am (New York City time), on the same Business Day as the requested borrowing date. 2 Applies only if loan will bear interest based upon the Offered Rate. o. The Borrower hereby represents and warrants as of the date that the loan being requested hereby is made that (i) each of the representations and warranties made by the Borrower in the Line Letter are true and correct in all material respects on and as of such date as if made on such date, except for those representations and warranties that by their terms were made as of a specified date, which shall be true and correct in all material respects on and as of such specified date, (ii) no Event of Default (as defined in the Line Letter) or event that with the lapse of time or giving of notice or both would constitute an Event of Default has occurred and is continuing as of such date or after giving effect to the loan being requested hereby, and (iii) after giving effect to the loan requested hereunder, no Excess (as defined in the Line Letter) will exist. [Signature Page to Follow] 2 The Borrower has caused this Borrowing Request to be executed and delivered, and the representations and warranties contained herein to be made, by a duly authorized representative as of the date first mentioned above. AEGEAN BUNKERING (USA) LLC By: Name: Title: Signature Page to Borrowing Base Report EXHIBIT B FORM OF LETTER OF CREDIT REQUEST FOR ISSUANCE OF LETTER OF CREDIT [Date] ABN AMRO Capital USA LLC 100 Park Avenue New York, New York 10017 Attention: Re:AEGEAN BUNKERING (USA) LLC Ladies and Gentlemen: This Letter of Credit Request is delivered to you pursuant to the line letter agreement dated as of December 17, 2013 (as amended, supplemented or otherwise modified from time to time, the "Line Letter"), between AEGEAN BUNKERING (USA) LLC (the "Borrower") and ABN AMRO Capital USA LLC (the "Lender"). Capitalized terms used herein and not otherwise defined herein shall have the meanings given to them in the Line Letter. The Borrower hereby irrevocably requests that a letter of credit be issued or provided on its behalf. Such letter of credit is: oA "Trade LC (as defined in the Line Letter) oA Performance LC (as defined in the Line Letter) The maximum liability under such letter of credit is $. The requested date on which the letter of credit is to be issued is , 20. The beneficiary of the letter of credit, [INSERT NAME] (the "Beneficiary"), is located at [ADDRESS]. The letter of credit will expire or terminate on , 20.In the case of a drawing or a demand for payment, the Beneficiary shall present [SPECIFY DOCUMENTS NECESSARY TO BE DELIVERED FOR SUCH ACTIONS]. The delivery instructions for the letter of credit are as follows: The form of the proposed letter of credit is attached hereto as Exhibit A. The Borrower hereby represents and warrants as of the date that the letter of credit being requested hereby is issued that (i) each of the representations and warranties made by the Borrower in the Line Letter are true and correct in all material respects on and as of such date as if made on such date, except for those representations and warranties that by their terms were made as of a specified date, which shall be true and correct in all material respects on and as of such specified date, (ii) no Event of Default or event that with the lapse of time or giving of notice or both would constitute an Event of Default has occurred and is continuing as of such date or after giving effect to the letter of credit being requested hereby, and (iii) after giving effect to the letter of credit requested hereby, no Excess will exist. The Borrower has caused this Letter of Credit Request to be executed and delivered, and the representations and warranties contained herein to be made, by a duly authorized representative as of the date first mentioned above. AEGEAN BUNKERING (USA) LLC By: Name: Title: 2 Exhibit A to Letter of Credit Request [Form of Letter of Credit] EXHIBIT C [Form of Note] See attached. PROMISSORY NOTE U.S.$150,000,000
